               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

IN THE MATTER OF:               )
                                )
THE COMPLAINT OF DANIEL         )
MYKOLENKO AND NOELLE MYKOLENKO, )
AS OWNERS OF THE S/V NADIYA,    )      Civil No. 2018-28
HIN# RAC4711E303, FOR           )
EXONERATION FROM OR LIMITATION  )
OF LIABILITY,                   )
                                )
               Petitioners.     )
                                )


ATTORNEYS:

Andrew C. Simpson
Law Offices of Andrew Simpson
St. Croix, U.S.V.I.
     For Daniel Mykolenko and Noelle Mykolenko.

                               ORDER

GÓMEZ, J.

      Before the Court is the motion of the S/V NADIYA to approve

an ad interim stipulation and to issue a monition and

injunction.

                I.   FACTUAL AND PROCEDURAL HISTORY

      Daniel and Noelle Mykolenko (the “Mykolenkos”) own the

sailing vessel NADIYA (“NADIYA”). On September 6, 2017, the

NADIYA was docked at the Compass Point Marina. The Mykolenkos

hired Charter House Yacht Club to ensure that the NADIYA was

safely docked during the passage of Hurricane Irma.
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 2

     During Hurricane Irma, the NADIYA allegedly broke free from

her moorings and struck two other vessels, the M/V Stop Talking

and the Pantagon II. All three vessels were damaged. The

Mykolenkos allege that the potential damage from the M/V Stop

Talking and the Pantagon II are expected to exceed the post-

hurricane value of the NADIYA. The Mykolenkos further allege

that any damage caused by the NADIYA was not due to any fault or

negligence on their part.

     The Mykolenkos assert that the value of the NADIYA after

Hurricane Irma is no more than $120,000. In support of their

assertion, the Mykolenkos direct the Court to the declaration of

Bob Goodchild, an accredited marine surveyor, and the

declaration of Captain William Howe, of Howe Marine Surveys,

both of whom conclude that the NADIYA is worth no more than

$120,000.

     On May 18, 2018, the Mykolenkos filed the instant complaint

and a motion seeking approval of an ad interim stipulation and

the issuance of a monition.

                            II.    DISCUSSION

     The Limitation of Liability Act grants shipowners the right

to limit liability for injury and damage claims arising out of

accidents involving their vessels. See 46 U.S.C. § 30501, et
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 3

seq. As the Supreme Court has explained, the animating purpose

of the Act:

         was to encourage shipbuilding and to induce the
         investment of money in this branch of industry by
         limiting the venture of those who build the ships
         to the loss of the ship itself or her freight then
         pending, in cases of damage or wrong happening,
         without the privity, or knowledge of the
         shipowner, and by the fault or neglect of the
         master or other persons on board.

Hartford Acc. & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S.

207, 214 (1927). To that end, the Act provides that the

liability of a shipowner arising out of a maritime accident

“shall not exceed the value of the vessel and pending freight,”

so long as the accident occurred “without the privity or

knowledge of the owner.” 46 U.S.C. § 3505. These protections

extend to the owners of pleasure vessels. See Keys Jet Ski, Inc.

v. Kays, 893 F.2d 1225, 1228-29 (11th Cir. 1990).

     Supplemental Rule F of the Federal Rules of Civil Procedure

outlines the procedure to be followed in limitation actions.

First, a shipowner must file a complaint in an appropriate

district court within six months of receiving written notice of

a claim. Fed. R. Civ. P. Supplemental Rule F(1); see also 46

U.S.C. § 30511(a). Thereafter, the shipowner must deposit with

the court “a sum equal to the amount or value of the owner's

interest in the vessel . . . , or approved security therefor.”

Supplemental Rule F(1); see also 46 U.S.C. § 20511(b)(1). If the
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 4

shipowner opts to provide the district court with approved

security for the cost of the vessel, he must also give security

“for interest at the rate of 6 percent per annum from the date

of the security.” Supplemental Rule F(1). Additionally, the

shipowner must provide security for costs and “such sums, or

approved security therefor, as the court may from time to time

fix as necessary to carry out the provisions of the statutes as

amended.” Id.; see also 46 U.S.C. § 30511(b)(1).

     After a shipowner files a limited liability complaint and

complies with the requirements of Supplemental Rule F(1), the

district court must stay all proceedings against the shipowner

that involve issues arising out of the subject matter of the

limitation action. See Supplemental Rule F(3); 46 U.S.C. §

30511(c). The district court will then issue a monition

“direct[ing] all potential claimants to file their claims

against the shipowner in the district court within a specified

period of time.” Gorman v. Cerasia, 2 F.3d 519, 523 (3d Cir.

1993) (internal quotation marks omitted); see also 46 U.S.C. §

30511(c); Supplemental Rule F(3)-(4). Additionally, “[o]n

application of the plaintiff the court shall enjoin the further

prosecution of any action or proceeding against the plaintiff or

the plaintiff's property with respect to any claim subject to

limitation in the action.” Supplemental Rule F(3).
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 5

                            III.    ANALYSIS

     The Mykolenkos have moved for entry of an ad interim

stipulation and the issuance of a monition and an injunction.

The Court may not issue a monition or an injunction until the ad

interim stipulation is approved. See Supplemental Rule F(3)-(4).

As such, the Court will first consider whether approval of the

Mykolenkos’s ad interim stipulation is appropriate.

     The Mykolenkos argue that their ad interim stipulation is

sufficient security that satisfies the requirements of

Supplement Rule F(1) such that the Court must issue an

injunction and a monition. Supplemental Rule F(1) requires a

shipowner to either (1) “physical[ly] surrender . . . the vessel

and pending freight to a trustee,” New York Marine Managers,

Inc. v. Helena Marine Serv., 758 F.2d 313, 317 (8th Cir. 1985);

see also Supplemental Rule F(1); (2) “deposit with the court . .

. a sum equal to the amount or value of the owner's interest in

the vessel and pending freight; or (3) deposit ”approved

security“ for ”the amount or value of the owner's interest in

the vessel and pending freight.“ Id. Complying with one of these

three requirements ”is a condition precedent to obtaining the

benefits of the Limitation Act.“ New York Marine Managers, Inc.,

758 F.2d at 317.

       Submission of an ad interim stipulation is one way of
       satisfying Rule F's requirement of the vessel or
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 6

       security for the vessel as a prerequisite to
       proceeding with a petition for limitation. The
       stipulation is ad interim, or temporary, so that if
       the value of the vessel is challenged the court may
       allow for ‘due appraisement’ of the vessel prior to
       entering a final order or approving a stipulation
       establishing   the   value  of   the  vessel.   ‘Due
       appraisement’     generally    means    appraisement
       proceedings which afford interested parties an
       opportunity to be heard and to challenge the
       appraisement offered by petitioner.

Complaint of N. Lubec Mfg. & Canning Co., 647 F. Supp. 1132,

1134 (D. Me. 1986) (quoting Supplemental Rule F(7) (citation

omitted)); see also The Ontario No. 1, 80 F.2d 85, 87-88 (2d

Cir. 1935) (explaining that, “[a]lthough the rule is silent on

the subject,” a “long standing” practice permits a shipowner to

“obtain ex parte the issuance of a monition and injunction if he

posts an ad interim stipulation in an amount approved by the

court after examining affidavits presented by [the shipowner]”).

     Of course, an ad interim stipulation must do more than

simply name the sum a shipowner believes he may be obligated to

pay. When a shipowner submits an ad interim stipulation secured

by a surety bond, the stipulation is “a substitute for the

vessel itself.” See Hartford Accident & Indemnity Co. v.

Southern Pacific Co., 273 U.S. 207, 218-19, 47 S. Ct. 357, 71 L.

Ed. 612 (1927)). It follows that, to qualify as “approved

security,” an ad interim stipulation secured by a surety bond

should provide a guarantee of payment in line with the guarantee
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 7

afforded by holding the vessel in trust “for the benefit of

[the] claimants.” See Supplemental Rule F(1). At the very least,

this should require a letter of undertaking executed by an

appropriate surety. See Karim v. Finch Shipping Co., No. CIV. A.

95-4169, 1998 U.S. Dist. LEXIS 16097, [WL], at *2 (E.D. La. Oct.

6, 1998), aff'd sub nom. 177 F.3d 978 (5th Cir. 1999) (ordering

shipowner to provide additional security because the court

“ha[d] concerns about the stability and reliability of the

current letter of undertaking proffered by Ocean Marine [Mutual

Protection & Indemnity Association, Ltd.]”); Matter of Compania

Naviera Marasia S. A., Atlantico, 466 F. Supp. 900, 902

(S.D.N.Y. 1979) (discussing practice, in connection with ad

interim stipulations, of “accept[ing] letters of undertakings

given by underwriters . . . in order to avoid the detention of

vessels and the expense of posting security in other forms”).

     Here, the Mykolenkos’s ad interim stipulation, in pertinent

part, provides that:

       Petitioners hereby undertake, jointly, severally and
       in solido in the sum of $120,000.00 with interest at
       the rate of 6% per annum from the date hereof, that
       Petitioners will abide by the further orders of the
       Court herein and will pay into the Court, whenever
       the Court shall so order, the amount or value of their
       interest in the NADIYA and her pending freight, with
       interest at the rate of 6% per annum, or file in this
       proceeding a surety bond or letter of undertaking in
       the usual form for the value of the NADIYA and her
       pending freight with interest at the rate of 6% per
       annum from the date hereof and costs.
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 8


ECF No. 1-2 at 2. Additionally, on February 28, 2019, the

Mykolenkos filed a bond dated December 3, 2018 (“the bond”),

which guarantees payment as required by Supplemental Rule F(1).

The bond is underwritten by Aspen American Insurance Company

(“Aspen”). According to the bond, Aspen promises to pay $120,000

with 6% interest, which the Mykolenkos assert represents the

value of the NADIYA with freight pending as of September 6,

2017. Given this assurance, the Court finds that the bond is

adequate security.

     The premises considered, it is hereby

     ORDERED that the Ad Interim Stipulation, which is secured

by a December 3, 2018, bond underwritten by Aspen, filed herein

by the Mykolenkos, in the principal amount of $120,000 with

interest thereon at a rate of 6% per annum from the date

thereof, is accepted and approved as to form, quantum, and

surety; it is further

     ORDERED that any claimant who may properly become a party

hereto may contest the amount or value of the NADIYA and the

pending freight and/or charter hire on September 6, 2017, and

may move the Court for due appraisal of said interest and may

apply to have the amount increased or diminished, as the case

may be, or the determination of the Court of the amount or value

of said interest; it is further
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 9

     ORDERED that if the amount of said Ad Interim Stipulation

is not contested by any claimant herein, said Ad Interim

stipulation shall stand as a Stipulation for Value. In that

case, an appraisal by a commissioner will not be required; it is

further

     ORDERED that Notice shall be issued out of and under the

seal of this Court to all persons asserting claims with respect

to which the Complaint seeks exoneration or limitation,

admonishing them to file their respective claims with the Clerk

of Court, in writing, and to serve on the attorney for the

Petitioner a copy thereof no less than 30 days after issuance of

notice, or be defaulted and that if any claimant desires to

contest either the right to exoneration from or the right to

limitation of liability, he shall file and serve on attorney for

the Mykolenkos an Answer to the Complaint on or before the said

date unless his claim has included an answer to the Complaint so

designated, or be defaulted; it is further

     ORDERED that the Mykolenkos shall publish the aforesaid

Notice as required by Supplemental Rule F of the Federal Rules

of Civil Procedure in the Virgin Islands Daily News and copies

of the Notice shall also be mailed by the Mykolenkos to all

known claimants in accordance with Rule F and this order; it is

further
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 10

     ORDERED that the commencement and/or further prosecution of

any action or proceeding against the Mykolenkos, the NADIYA in

rem, its Underwriters, or any of the Mykolenkos’s property with

respect to any claim for which the Mykolenkos seek exoneration

from or limitation of liability, including any claim arising out

of or connected in any way with any loss, damage, death, injury

or destruction resulting from the casualty, alleged incident

and/or accident occurring on or about September 6, 2017, which

is described in the complaint filed in this Court bearing Civil

Number 2018-20 be, and the same is, hereby stayed and

restrained, and all prior orders, rulings or decrees issued in

conjunction with any heretofore filed libels or claims be stayed

and restrained until the hearing and determination of this

proceeding; it is further

     ORDERED that the Mykolenkos may make service of this Order

as a restraining order through the United States Post Office by

mailing a copy thereof to any persons to be restrained, or their

respective attorney; and it is further
In the Matter of: The Complaint of Daniel Mykolenko
Civil Number 18-28
Order
Page 11

     ORDERED that the Mykolenkos shall serve copies of the

aforesaid notice upon all known claimants, as required by Rule

F(4) of the Supplemental Admiralty Rules by United States mail

addressed to either the claimants or, if represented by counsel,

to their attorneys.




                                         S\
                                               Curtis V. Gómez
                                               District Judge
